        Case 1:17-cv-02136-RJL Document 127 Filed 02/05/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

JOSHUA ATCHLEY, et al.,                   )
                                          )
              Plaintiffs,                 )
                                          )       Case No. 1:17-CV-02136 (RJL)
       v.                                 )
                                          )
ASTRAZENECA UK LTD., et al.,              )
                                          )
              Defendants.                 )


                               NOTICE OF APPEARANCE

       I, Brian T. Gilmore, hereby enter my appearance in this matter on behalf of Defendants

Pfizer Inc.; Pfizer Enterprises SARL; Pfizer Pharmaceuticals LLC; Pharmacia & Upjohn Company

LLC; and Wyeth Pharmaceuticals Inc.



Dated: February 5, 2020                   Respectfully submitted,

                                          /s/ Brian T. Gilmore
                                          Brian T. Gilmore (D.C. Bar # 1030601)
                                          WILLIAMS & CONNOLLY LLP
                                          725 Twelfth Street, N.W.
                                          Washington, DC 20005
                                          (202) 434-5000
                                          bgilmore@wc.com

                                          Counsel for Defendants Pfizer Inc., Pfizer
                                          Enterprises SARL, Pfizer Pharmaceuticals LLC,
                                          Pharmacia & Upjohn Company LLC, and Wyeth
                                          Pharmaceuticals Inc.
         Case 1:17-cv-02136-RJL Document 127 Filed 02/05/20 Page 2 of 2




                                CERTIFICATE OF SERVICE

       I hereby certify that on February 5, 2020, I caused to be filed a copy of the foregoing Notice

of Appearance to the Court’s CM/ECF system, and service was effected electronically to all

counsel of record.


                                              /s/ Brian T. Gilmore
                                              Brian T. Gilmore (D.C. Bar # 1030601)
